Case 2:20-cv-00925-JS-ST Document 10 Filed 03/04/20 Page 1 of 1 PagelD #: 58

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK

CA, INC. d/b/a CA TECHNOLOGIES
(A BROADCOM COMPANY), a
Delaware corporation,

Plaintiff,
VS.

WALMART, INC., a Delaware
corporation,

Defendant.

 

 

Case No. 20-cv-925-JS-ST
NOTICE OF VOLUNTARY

DISMISSAL PURSUANT TO FED.
R. CIV. P. 41(a)

ORDER

PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)Q), Plaintiff CA, Inc., through undersigned counsel, hereby gives notice that the

above-captioned action is voluntarily dismissed in its entirety with prejudice against Defendant

 

 

Walmart, Inc.
Dated: March 4, 2020 HUESTON HENNIGAN LLP
By: /s/Alison L. Plessman
Alison L. Plessman (pro hac vice)
Attorneys for Plaintiff
SO ORDERED: CA, Inc. d/b/a CA Technologies (A

/s/ JOANNA SEYBERT

—T toanna Seybert, USDJ
pated 4, LOAD

Central Islip. NY

 

Broadcom Company)

 

' NOTICE OF VOLUNTARY DISMISSAL

5721466
